

Amendment to ATK Restricted Stock Award Agreement
(Employees Remaining with Orbital ATK or Former ATK Employees)
This Amendment applies to any shares of restricted stock (“Restricted Shares”)
of Alliant Techsystems Inc. (“ATK”) that have been awarded to you and that are
not vested at the time of the distribution of all the outstanding shares of
Vista Outdoor Inc. (“Vista”) to the stockholders of ATK (the “Spin-off”)
pursuant to the Transaction Agreement, dated April 28, 2014, among Vista, ATK,
Vista Merger Sub Inc. and Orbital Sciences Corporation, as it may be amended
from time to time (the “Transaction Agreement”). In accordance with the terms of
the Transaction Agreement, each applicable Restricted Stock Award Agreement that
you have is amended as follows:
1. Vista Restricted Shares. At the time of the Spin-off, you will receive two
shares of Vista common stock (“Vista Restricted Shares”) for each ATK Restricted
Share. Each Vista Restricted Share you receive that relates to an ATK Restricted
Share that was granted to you more than one year prior to the Spin-off shall
vest immediately following the Spin-off. Each Vista Restricted Share you receive
that relates to an ATK Restricted Share that was granted to you less than one
year prior to the Spin-off shall vest on the first anniversary of the date of
grant of that ATK Restricted Share, subject to your continued employment with
ATK and the other terms and conditions as in effect prior to the Spin-off for
those ATK Restricted Shares.
2. ATK Shares. Your ATK Restricted Shares shall continue to vest according to
their terms.
3. For purposes of your Restricted Stock Award Agreements and this Amendment,
following the Spin-off, (a) references to ATK shall mean Orbital ATK, Inc. and
(b) any references to a Change in Control shall only mean a Change in Control as
defined in the Restricted Stock Award Agreements, but the Change in Control
vesting provisions shall apply to both your ATK Restricted Shares and your Vista
Restricted Shares.
4. Except as modified by this Amendment, the other terms and conditions of the
applicable Restricted Stock Award Agreements remain in effect.








